Citation Nr: 1616769	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to service-connected temporomandibular joint (TMJ) dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for an acquired psychiatric disorder, to include major depression, to include as secondary to service-connected TMJ dysfunction.  

The Board has reviewed the physical claims file, the Virtual VA electronic file, and the Veterans Benefits Management System electronic file.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2013.  A transcript of that hearing has been associated with the Virtual VA electronic file.  

The Board remanded the instant claim in January 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that additional development is necessary prior to final adjudication of this claim.  

The Veteran has asserted that she has a psychiatric disorder secondary to her service-connected TMJ dysfunction and its associated complications.  A review of the medical evidence of record shows that the Veteran has been diagnosed with various psychiatric disabilities, to include major depressive disorder.  

The Veteran has undergone two VA examinations in connection with this claim.  The November 2010 VA examination failed to diagnose a psychiatric disability and, therefore, found the need to provide a medical etiology opinion unnecessary.  On remand of the claim in January 2014, she was provided another VA mental disorders examination in March 2014.  Although that medical examiner did provide a diagnosis of major depressive disorder, she did not address whether the Veteran's major depressive disorder was worsened by her service-connected TMJ dysfunction.  This examination was also inadequate and must address aggravation prior to final adjudication of the claim.  The provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.

Aggravation of nonservice-connected disabilities. Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disorder, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.

38 C.F.R. § 3.310(a)(b).

The regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310  (2014).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

Additionally of import was testimony provided during the Veteran's July 2013 videoconference hearing.  She indicated that the first time she sought psychiatric treatment was when she was an employee at Ft. Hood for CID in 1978.  She testified that at that time, she received treatment for depression.  The date was not provided at the hearing.  Mental health clinical records were not associated with the service treatment records and should be sought.  

Additionally, on an April 2009 Declaration of Status of Dependents Status form, it is shown that she married her spouse in 1982.  Her record shows that she was seen as a military dependent as well as privately later by Atlantis Health Services.  It is important that any dependent records of psychiatric treatment under her spouse's name should also be sought and associated with the records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.  

The AOJ should attempt to obtain any mental health clinical records from service, and any dependent mental health records since 1982 when the Veteran became a military dependent of her spouse.  If these records exist, they should be obtained and associated with the claims folder.  The record should be documented as to whether these records could be located.  

2.  Following completion of the above, the Veteran should be afforded an appropriate VA mental disorders examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disorder to include major depressive disorder, is proximately due to or the result of the Veteran's service-connected TMJ dysfunction disability (or its associated complications of right shoulder disorder, headaches, cervical spine and neck condition, left shoulder disorder, chronic otalgia, left lip paresthesia, and partial loss of sense of taste), or has been aggravated by her service-connected TMJ dysfunction disability or its associated complications. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with each requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of all of the evidence of record.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

